NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0060n.06

                                         No. 14-3122                                  FILED
                                                                                Jan 21, 2015
                         UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


ANGELIQUE UWINEZA,                                    )
                                                      )
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                )   APPEALS
                                                      )
       Respondent.                                    )



                                                                                       *
       BEFORE: GIBBONS and STRANCH, Circuit Judges; REEVES, District Judge.


       PER CURIAM. Angelique Uwineza, a citizen of Rwanda, petitions through counsel for

review of an order of the Board of Immigration Appeals (BIA) denying her motion to reopen her

removal proceeding.

       Uwineza was born in Rwanda in 1986. When she was eight years old, a civil war broke

out in that country. She and her family fled to a refugee camp in what is now the Democratic

Republic of the Congo. After the war, they returned to Rwanda. Uwineza’s parents’ property

was confiscated and they relocated to the capital. In 2008, Uwineza came to the United States on

a student visa. She applied for asylum, withholding of removal, and protection under the

Convention Against Torture. Her applications were denied. The BIA dismissed her appeal in

April of 2013, and this court denied her petition for review, agreeing that she had not been


       *
        The Honorable Pamela L. Reeves, United States District Judge for the Eastern District
of Tennessee, sitting by designation.
No. 14-3122
Uwineza v. Holder

subject to past persecution and could not demonstrate a likelihood of future persecution given the

improved conditions in Rwanda.

       In November 2013, Uwineza filed a motion with the BIA to reopen her case. She alleged

that she had received information from a friend and a relative in the summer of 2013 that

government security forces were looking for her, believing her to be a supporter of Victoire

Ingabure, an important figure in a party opposed to the ruling government of Rwanda, who is

currently imprisoned in that country. In support, she offered the e-mails she received from her

friend and uncle. Other evidentiary submissions included a report from Amnesty International

mentioning that some supporters of Ingabure had been arrested in 2013. The BIA denied the

motion on the ground that it was untimely, because it was filed more than 90 days after the

BIA’s April 2013 order. Acknowledging that an exception to the 90-day requirement allows for

a motion containing new evidence that demonstrates changed conditions in the country of

removal, the BIA nevertheless found that Uwineza’s motion did not satisfy that exception. It

found that the e-mails Uwineza submitted were unsworn, apparently created to support her

motion, and were from interested witnesses not subject to cross-examination.

       We review a denial of a motion to reopen for an abuse of discretion, which may be found

where the BIA’s decision is without rational explanation, inexplicably departs from established

policies, or rests on an impermissible basis. Kukalo v. Holder, 744 F.3d 395, 402 (6th Cir.

2011). Uwineza argues that the BIA’s decision is without rational explanation, citing Yo Yun

Zhang v. Holder, 702 F.3d 878, 881-82 (6th Cir. 2012), which held that the BIA cannot refuse to

credit evidence on the grounds that it is unsworn or written in support of a petitioner’s case, in

the absence of any evidence of falsity. We find this argument persuasive. The new evidence

appears to satisfy the requirements of not having been previously available and indicating a


                                              -2-
No. 14-3122
Uwineza v. Holder

change in conditions in Rwanda material to Uwineza’s claim. The BIA rejected the evidence on

the ground that the letters were unsworn and appeared to have been written in support of her

case, which we have found invalid. The BIA also noted that the letters were from interested

witnesses, but interested witnesses would normally be expected to have information relevant to a

petitioner’s claim, and that the witnesses were not subject to cross-examination, which will also

normally be the case in a motion to reopen. Therefore, we find the rejection of this evidence to

be without rational explanation. We thus grant Uwineza’s petition for review, vacate the BIA’s

order, and remand this matter for further proceedings.




                                              -3-